Citation Nr: 0019076	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD) prior to January 4, 1995.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970 and January to October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision of the RO.  



REMAND

In the September 1991 rating decision, the RO implemented an 
August 1991 Hearing Officer's decision and granted service 
connection for PTSD.  The RO assigned a noncompensable 
initial evaluation, and the veteran submitted a Notice of 
Disagreement (NOD) regarding the noncompensable rating in 
October 1991.  The RO issued a Statement of the Case in 
November 1991, and the veteran perfected his appeal later 
that month by filing a Substantive Appeal.  

Following a March 1992 hearing, the RO, later in March 1992, 
implemented a second Hearing Officer's decision and assigned 
an initial 30 percent evaluation for the service-connected 
PTSD.  In the June 1992 letter advising the veteran of the 
decision, the RO stated that the decision granted all 
benefits sought on appeal.  Indeed, the veteran was advised 
of his appellate rights and procedures (that is, the 
requirement that he file an NOD) regarding the March 1992 
rating decision.  

Inasmuch as a higher evaluation was potentially available for 
the veteran's service-connected PTSD and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the veteran's claim for a higher initial rating 
remains on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this regard, the Board notes that, although the rating 
action took place prior to the AB decision, it has been held 
that judicial decisions made during the course of an appeal 
are retroactively applicable to pending appeals.  See 
Colayong v. West, 12 Vet. App. 524, 533 (1999); Brewer v. 
West, 11 Vet. App. 228, 234 (1998).  

As the veteran's appeal of the RO's September 1991 rating 
decision is still in appellate status, there is no final 
decision from which a CUE claim can be taken.  Thus, the 
Board has rephrased the issue as noted on the first page of 
this decision.  

In light of the discussion hereinabove, the RO should 
consider the veteran's claim that his PTSD was more disabling 
than 30 percent for the period prior to January 4, 1995.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

The RO should undertake any indicated 
development and review the issue on 
appeal.  Due consideration should be 
given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, which 
should include any pertinent law and 
regulation, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




